Title: To Alexander Hamilton from Sharp Delany, [28 October 1790]
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia, October 28, 1790]
Sir
By the 1st secto. of the Tonnage Act all Vessells enterd from a foreign Port, are made subject to the Duty on Tonnage.
Quere Whether a Vessell putting in here in distress comes under the meaning of the said Act.
By the Collection Law Page 27 no part of the Cargo of a Vessell compelled by distress of &c is made liable to Duty except such as may be sold for repairs &c. I have a spanish Vessell now situated as above except that after repairing she left her Cargo here & went out in ballast on acct of the rumour of a War with England. I hold her accountable for the Tonnage till your decision is had.
Goods intitled to Drawbacks are to be exported in the original packages—Page 36 Collection Law. Application is now made to me by Sundry Merchants trading to the East Indies, for Liberty to put Wine & spirits in Casks fit for the trade, under the inspection of an officer & allow the Drawback. The Words of the Act being so pointed, I informed them I should lay their claim before you, and of course follow your directions.
I beg to have your opinion on the above as soon as you conveniently can—as the parties concerned from the approaching season request to have it determined, being to them of considerable consequence.
I am &c
S D
Secry of the TreasuryOct 28th 1790
